February 16, 1905. The opinion of the Court was delivered by
This is an action by the plaintiff, as trustee of Wm. Fagan, bankrupt, to recover from the defendant the sum of $2,013.33, paid to the defendant by Wm. Fagan, on or about the 1st July, 1902, at which time Wm. Fagan was insolvent. Within four months after said payment Wm. Fagan was declared a bankrupt. The complaint alleges that the defendant had knowledge of the insolvency at the time of said payment, or had knowledge of such facts as would have given information of the insolvency, if there had been due diligence on the part of the defendant. All issues of law and fact were referred to the master, whose findings of fact were in favor of the defendant, and he recommended in his report that the complaint be dismissed. The Circuit Court, upon exceptions to the master's report, reversed his findings of fact, and rendered judgment against the defendant for the amount claimed.
The first question to be considered is whether the findings of fact by the Circuit Court are reviewable by this Court. The aid of the Court in the exercise of its equitable jurisdiction was not invoked either by the plaintiff or the defendant. The only relief which the plaintiff sought was the recovery of the sum of money mentioned in the complaint, and the answer of the defendant merely denied the allegations *Page 480 
upon which the plaintiff based his cause of action. The action was purely legal in all respects. This case is, therefore, ruled by the principle announced in Hodges v. Kohn,67 S.C. 69, that the facts as found by the Circuit Court are not reviewable by this Court.
This conclusion practically disposes of all the questions in the case.
It is the judgment of this Court, that the judgment of the Circuit Court be affirmed.